      Case 4:20-cr-00026-CDL-MSH Document 29 Filed 07/20/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

 UNITED STATES OF AMERICA

        v.                                            Case No.: 4:20-CR-00026-CDL-MSH-1

 WALTER L. HILLMAN



                       ORDER ON MOTION FOR CONTINUANCE



       Defendant Walter Hillman has moved the Court to continue the pre-trial hearing of

his case, presently scheduled for August 2, 2021, and continue the trial to the January 2022

jury trial term. The Government does not oppose this motion. Defendant was arraigned

on October 26, 2020. Additional time is needed for pretrial investigation and to enter into

plea negotiations between the defendant and government if warranted.              The Court finds

that it is in the interests of justice to allow the parties to complete investigation and to explore

possible plea negotiations and that these interests outweigh the interest of the Defendant

and the public in a speedy trial.       Failure to grant a continuance would deny counsel

reasonable time for effective preparation and could result in a miscarriage of justice.

Accordingly, Defendant’s Motion for Continuance [Doc. 28] is GRANTED, and it is hereby

ordered that this case shall be continued until the Court’s January 2022 trial calendar.       The

delay occasioned by this continuance shall be deemed excludable pursuant to the provisions

of the Speedy Trial Act, 18 U.S.C. Section 3161.

                       It is SO ORDERED, this 20th day of July 2021.


                                              S/Clay D. Land
                                              HONORABLE CLAY D. LAND
                                              UNITED STATES DISTRICT COURT
